Citation Nr: 0605337	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for medial meniscectomy of 
the right knee with osteoarthritis and deficiency of the 
anterior cruciate ligament, status post total knee 
replacement, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from January 1953 to 
December 1954.  He also had periods of service in the 
Minnesota Army National Guard from 1970 to 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The veteran testified at a hearing at the RO 
before the undersigned in May 2004.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.  VCAA notice was essentially 
provided to the veteran in December 2003, prior to the 
certification of the claim to the Board.


As noted on his August 2003 notice of disagreement and 
February 2004 substantive appeal, the veteran essentially 
contends that the evaluation currently assigned to his 
service-connected right knee disability does not accurately 
reflect the severity of that disability.  He maintained that 
his right knee disability affected his ability to work as a 
commercial farmer as he had difficulty walking any distance, 
and had knee pain, fatigue, and stiffness.  He added that his 
right knee disorder had worsened since his last VA 
examination in April 2003.  See page 14 of May 2004 hearing 
transcript (transcript).  

The record shows that the veteran was last afforded a VA 
orthopedic examination in April 2003.  

Given the veteran's testimony as to the worsening of his 
symptoms, coupled with the fact that he was last afforded a 
VA examination in April 2003, nearly three years ago, the 
Board finds that additional VA examination of the veteran is 
warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

The Board further observes that in the course of his May 2004 
hearing, the veteran testified that he last received VA 
medical treatment in the spring of 2004.  See page 14 of 
hearing transcript.  Review of the claim folder shows that 
the most recent VA treatment records on file are dated in 
February 2002.  Under Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).  As such, medical records associated 
with VA treatment afforded the veteran subsequent to February 
2002 should be obtained.  

The development to be requested as part of this remand is 
particularly necessary in light of VA General Counsel 
opinions indicating that a veteran who has arthritis and 
instability of the knee may, in certain circumstances, be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Moreover, VA's 
General Counsel recently indicated that a veteran could 
receive separate ratings under Diagnostic Codes 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
VAOPGCPREC 9-2004.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should take the necessary 
steps to obtain any VA and non VA medical 
records associated with treatment 
afforded the veteran since February 2002.  
This should include asking the veteran to 
provide the name and location of all VA 
and non-VA medical facilities where he 
has received treatment for his right knee 
since February 2002.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  After any additional evidence has 
been obtained, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
service-connected right knee disability.   
The claim file must be made available to 
the VA examiner, and the examiner should 
review the file prior to the examination 
and indicate that he or she has done so.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies of the knee, reported in degrees, 
should be accomplished.  All findings 
should be made available to the primary 
physician prior to the completion of his 
or her report, and all clinical findings 
should be reported in detail.
a) The examiner should also 
render specific findings as to 
whether, during the 
examination, there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination 
associated with the service-
connected right disability.  If 
pain on motion is observed, the 
examiner should indicate the 
point at which pain begins.  

b) In addition, after 
considering the veteran's 
documented medical history and 
assertions, the examining 
physician should indicate 
whether, and to what extent, 
the veteran experiences likely 
functional loss due to pain 
and/or any of the other 
symptoms noted above during 
flare-ups and/or with repeated 
use; to the extent possible, 
the examiner should express any 
such additional functional loss 
in terms of additional degrees 
of limited motion.

c) The examiner should identify 
all impairments affecting the 
right knee.  With respect to 
the knee, the examiner should 
specifically indicate whether 
arthritis is present, and 
whether there is recurrent 
subluxation or lateral 
instability of the knee (and, 
if so, whether such is best 
characterized as "slight," 
"moderate," or "severe").  
The examiner should also 
indicate whether, in the right 
knee, there is ankylosis, 
dislocation or removal of 
cartilage, impairment of the 
tibia or fibula, or genu 
recurvatum.

d) The physician is further 
requested to express an opinion 
as to whether any diagnosed 
right knee condition(s) is 
(are) permanent in nature and 
the degree to which each 
identified right knee disorder 
interferes with the veteran's 
ability to obtain and maintain 
substantially gainful 
employment.

3.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim for a rating in excess of 
30 percent for his right knee disability, 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including the opinions of VA's General 
Counsel discussed above (giving 
consideration to separate ratings under 
Diagnostic Code 5257 and 5003 with 
evidence of arthritis and instability, 
and under Diagnostic Codes 5260 and 
5261).  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC) that includes all 
evidence added to the file since the 
December 2003 statement of the case.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


